Case 1:20-cv-00332-JAO-KJM Document 3 Filed 08/03/20 Page 1 of 3          PageID #: 7




                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

FRANCIS GRANDINETTI,          )               CIV. NO. 20-00332 JAO-KJM
#A0185087,                    )
                              )
          Plaintiff,          )               DISMISSAL ORDER
                              )
          vs.                 )
                              )
INSTITUTIONAL GRIEVANCE       )
OFFICERS, DPS-HI, et al.,     )
                              )
          Defendants.         )
_____________________________ )

                              DISMISSAL ORDER

      Before the Court is pro se prisoner Francis Grandinetti’s (“Grandinetti”)

“Federal Complaint” and exhibits. ECF No. 1. Grandinetti alleges no actual

claims in the one-page complaint, but seeks a temporary restraining order and

preliminary injunction. His exhibits suggest that he contends that prison

authorities at the Saguaro Correctional Center, which is located in Eloy, Arizona,

have failed to answer several of his grievances. Those grievances include, among

other things: (1) that prison authorities have refused to release his medical records

to the Hawaii Paroling Authority, regardless of his consent to such release, and he

insists on being provided a mental health examination before he will appear before

the parole board in August or December 2020; (2) that, regardless of whether his
Case 1:20-cv-00332-JAO-KJM Document 3 Filed 08/03/20 Page 2 of 3                      PageID #: 8




medical records are released or he is provided a mental health examination, his

parole hearing should be held in Hawai‘i (and he refuses to appear at any parole

hearing held in Arizona, especially because of the COVID-19 pandemic); and (3)

that he has not received appropriate vision care as he was given a prescription for

20/200 vision even though medical records upon intake show he had 20/400 visual

acuity.

       Grandinetti has accrued three strikes pursuant to 28 U.S.C. § 1915(g),1 and

may not proceed without prepayment of the filing fee unless his pleadings show

that he was in imminent danger of serious physical injury at the time that he

brought this action. See Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055 (9th

Cir. 2007). Nothing within the pleadings or its exhibits indicate that Grandinetti is

or was in imminent danger of serious physical injury when he filed this action or

that there is a continuing practice that injured him in the past that poses an

“ongoing danger.” Id. at 1056; see also, e.g., Ball v. Famiglio, 726 F.3d 448, 468

(3d Cir. 2013) (“[P]oor care for [prisoner’s] eyesight . . . may prove detrimental to

[prisoner’s] health over time, [but it] do[es] not represent ‘imminent dangers’

which are ‘about to occur at any moment or are impending.’” (citation omitted)),


1
  See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011); Grandinetti v.
Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. Jan. 14, 2015); Grandinetti v. Shimoda,
Civ. No. 05-00442 JMS-BMK (D. Haw. Aug. 18, 2005); Grandinetti v. Stampfle, Civ. No. 05-
00692 HG-LEK (D. Haw. Nov. 14, 2005).

                                                2
Case 1:20-cv-00332-JAO-KJM Document 3 Filed 08/03/20 Page 3 of 3                                  PageID #: 9




abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S 532, 135 S.

Ct. 1759 (2015). Moreover, Grandinetti’s claims regarding mental health

examinations or appearing before the parole board in Arizona are properly raised

in the United States District Court for the District of Arizona, where Saguaro

Correctional Center is located and venue for these claims lie. See 28 U.S.C.

§ 1391(b).

        The Court construes Grandinetti’s filing of this action without paying the

civil filing fee as an informal request to proceed in forma pauperis. So construed,

the request is DENIED and this action is DISMISSED without prejudice. This

does not prevent Grandinetti from raising his claims in a new action in the District

of Arizona with concurrent payment of the civil filing fee. The Clerk is

DIRECTED to terminate this case. The Court will take no action on documents

filed herein beyond processing a notice of appeal.

                 IT IS SO ORDERED.
                 DATED: Honolulu, Hawai‘i, August 3, 2020.




Grandinetti v. Institutional Grievance Officers, DPS HI, et al., Civ. No. 20-00332 JAO-KJM; Dismissal Order


                                                       3
